Citation Nr: 0518929	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-18 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis and medial joint space 
narrowing of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from June 1978 to 
March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and September 2003 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.                  

By the appellant's substantive appeal, dated in July 2003, 
the appellant requested a hearing at the RO before the Board.  
In January 2005, the appellant requested a videoconference 
hearing in lieu of an in-person hearing.  A letter from the 
RO to the appellant, dated on March 1, 2005, shows that the 
RO had scheduled the appellant for a videoconference hearing 
on April 14, 2005.  However, he failed to report for his 
scheduled April 2005 hearing.   


FINDING OF FACT

In June 2005, prior to the promulgation of a decision by the 
Board, the appellant withdrew his appeal in regard to the 
issues of entitlement to an increased rating for 
chondromalacia of the left knee, and entitlement to an 
initial disability rating in excess of 10 percent for 
osteoarthritis and medial joint space narrowing of the right 
knee.     


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to an increased 
rating for chondromalacia of the left knee have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).   

2.  The criteria for withdrawal of the substantive appeal by 
the appellant for the issue of entitlement to an initial 
disability rating in excess of 10 percent for osteoarthritis 
and medial joint space narrowing of the right knee have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

By a rating decision dated in October 2002, the RO denied the 
appellant's claim of entitlement to an increased rating for 
chondromalacia of the left knee.  In July 2003, the appellant 
perfected an appeal with respect to the aforementioned issue.  

In a September 2003 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
osteoarthritis and medial joint space narrowing of the right 
knee.  At that time, the RO assigned a 10 percent disability 
rating for the appellant's service-connected right knee 
disability, effective from December 10, 2002.  In October 
2003, the appellant filed a notice of disagreement and 
expressed disagreement with the assigned 10 percent 
disability rating.  A statement of the case was issued in 
March 2004, and the appellant filed a substantive appeal in 
March 2004.  

In a written statement from the appellant, which was 
forwarded to the Board by the RO in June 2005, the appellant 
revealed that he wished to "withdraw . . . [his] appeal."  
The written statement from the appellant is sufficient to 
withdraw the pending issues on appeal, which are entitlement 
to an increased rating for chondromalacia of the left knee, 
and entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis and medial joint space 
narrowing of the right knee.   

In light of the above, the Board recognizes that prior to the 
promulgation of a decision by the Board, the appellant 
indicated that he wished to withdraw his pending claims on 
appeal.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to the 
issues of entitlement to an increased rating for 
chondromalacia of the left knee, and entitlement to an 
initial disability rating in excess of 10 percent for 
osteoarthritis and medial joint space narrowing of the right 
knee.  Hence, the Board finds that the appellant has 
withdrawn his claims as to the aforementioned issues, and, as 
such, the Board does not have jurisdiction to review the 
appeal as to the aforementioned issues.  Accordingly, the 
appeal with respect to the aforementioned issues is 
dismissed.   


ORDER

The claim of entitlement to an increased rating for 
chondromalacia of the left knee, currently rated as 10 
percent disabling, is dismissed.  

The claim of entitlement to an initial disability rating in 
excess of 10 percent for osteoarthritis and medial joint 
space narrowing of the right knee is dismissed.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


